Citation Nr: 0739382	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-38 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for an eye condition, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a major depressive 
disorder, claimed as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected diabetes 
mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran retired  in January 1976 with over 20 years of 
active duty service.  This matter is on appeal from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand for the issues of service 
connection for an eye condition. This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the entire rating period on appeal, the veteran's 
peripheral neuropathy of the right lower extremity has been 
no more than mild.

2.  During the entire rating period on appeal, the veteran's 
peripheral neuropathy of the left lower extremity has been no 
more than mild. 

3.  The veteran is service-connected for diabetes mellitus.

4.  The weight of medical evidence supports a finding that a 
cardiovascular disorder and depression are related to 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.124a Diagnostic Code (DC) 8521 (2007). 

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.124a, DC 8521 (2007). 

3.  Giving the veteran the benefit of the doubt, depression 
is related to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

4.  A cardiovascular disorder is related to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The veteran is currently evaluated as 10 percent disabled for 
peripheral neuropathy of both the right and left extremity.  
The criteria for a rating in excess of 10 percent require 
that the veteran show moderate symptoms of peripheral 
neuropathy, or worse.  38 C.F.R. § 4.124a, DC 8521.  It is 
also generally noted that "when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree."  Id.

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. 38 C.F.R. §§ 4.2, 4.6.

VA outpatient treatment were reviewed but offer no assessment 
of the veteran's peripheral neuropathy.  In November 2002, he 
underwent a VA peripheral neuropathy examination for the 
purpose of assessing his disabilities.  

At that time, he complained of lack of feeling and stiffness 
in his big toes.  Physical examination revealed decrease 
sensation to light touch, vibration, and pinprick on his toes 
and feet but no further symptoms associated with peripheral 
neuropathy.  He was noted to have good and symmetrical pulses 
in both lower extremities with dark hyperpigmentation in both 
legs.

The most recent evidence of record is a private medical 
opinion dated February 2004 in which the examiner noted that 
the veteran had "severe" polyneuropathy of his lower 
extremities but stated that peripheral neuropathy was solely 
displayed in a profound lack of protective sensorium in the 
feet.

Despite the characterization of the veteran's symptoms as 
"severe," the Board finds that the symptoms are, 
nonetheless, solely sensory.  Specifically, the evidence does 
not show weakness, fatigability, diminished mobility, or lack 
of coordination.  Thus, while the veteran exhibits diminished 
sensation, there is no evidence that suggests his overall 
symptoms are more than mild in nature.  As such, there is no 
evidence to indicate that his peripheral neuropathy is more 
nearly approximated by a rating in excess of 10 percent for 
either extremity.

In addition, the Board has considered the veteran's 
statements that his peripheral neuropathy is worse than 
currently rated.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Further, the Board has considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Additionally, as the preponderance of the evidence is against 
the claims for increased ratings, the "benefit-of-the-doubt" 
rule does not apply, and the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Next, with respect to both claims, the Board does not find 
that the veteran's disability picture is unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluations for the disabilities at issue 
for which an increased compensation benefits is sought on 
appeal.  

There is no evidence demonstrating that the veteran's 
disabilities markedly interferes with his employability, or 
that he has required frequent hospitalizations to treat this 
disability.  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2007).

There is no evidence that he has been hospitalized due to the 
service-connected disabilities on appeal or a .  The current 
schedular criteria adequately compensate him for the current 
nature and extent of severity of the disabilities at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The older, more liberal, version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VA O.G.C. Prec. Op. No. 7-2003.

In addition, certain chronic diseases, to include several 
conditions affecting the heart (though not specifically 
coronary artery disease), may be presumed to have been 
incurred during service, if the disease is manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease in 
service notwithstanding.  38 C.F.R. §§ 3.307, 3309.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A Cardiovascular Disorder

No complaints or treatment regarding a cardiovascular 
disorder was present in the service medical records.  The 
record reflects that the veteran was treated for heart 
disease and a heart attack in March 1995.  He was diagnosed 
with atrial fibrillation and multivessel coronary artery 
disease.  This was the first reference to a cardiovascular 
disorder.   Subsequent private medical records reflect a 
diagnosis of atrial fibrillation.    

Significantly, in November 2002, the veteran underwent a VA 
examination.  He reported a previous heart attack in 1995 and 
irregular heart beat with a pacemaker insertion in 1996.  He 
complained of anginal pain two to three times per week with 
shortness of breath.  After a physical examination, the 
diagnoses included coronary artery disease.  In an addendum, 
the examiner concluded that the veteran's coronary artery 
disease was "as likely secondary" to his diabetes mellitus.

A reasonable reading of the VA examiner's opinion is that the 
veteran's current cardiovascular disease is related to 
service-connected diabetes mellitus.  In assigning probative 
value to this report, the Board notes that the examiner had 
the claims file for review, specifically discussed the 
findings in the claims file, obtained a reported history from 
the veteran, and conducted a complete examination. 

The examiner clearly reviewed the claims file prior to 
rendering his medical opinion that there is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Based on the evidence outlined above and, as no contrary 
evidence is of record, the Board finds that service 
connection is warranted for a cardiovascular disorder. 

Depression

The veteran underwent a VA mental disorders examination in 
December 2002.  At that time, the examiner diagnosed a major 
depressive disorder but stated that it was not related to the 
vetearn's service-connected diabetes mellitus.  On the other 
hand, the veteran submitted a private medical record dated 
December 2003 in which he was diagnosed as having depression.  
The private physician opined that the veteran's depression 
was secondary to his service-connected diabetes mellitus.  
The private physician noted an extensive review of the claims 
file before making this conclusion.

Based on the evidence above, the Board is of the opinion that 
the evidence is, at the very least, in equipoise and 
entitlement to service connection for depression on a 
secondary basis should be granted.  While the VA examiner 
found that depression was not related, the private medical 
opinion establish a relationship between the two.  As such, 
and giving the veteran the benefit of the doubt, the Board 
finds that the claim for service connection for depression on 
a secondary basis should be granted. 

For the reasons discussed above, the Board concludes that the 
evidence supports a finding that the veteran has both a 
cardiovascular disorder and depression as a result of 
service-connected diabetes mellitus.  Accordingly, any 
reasonable doubt is resolved in favor of the veteran and his 
claims for entitlement to service connection for a 
cardiovascular disorder and depression are granted.  38 
U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

The appellant was also asked to submit evidence and/or 
information in his possession to the RO.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for full and fair adjudication of 
these claims.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Further, inasmuch as the Board 
is allowing the appeals on the issues of cardiovascular 
disease and depression, , the veteran will not be prejudiced 
by the Board's decision even if the duty to notify and duty 
to assist provisions contained in the law have not been 
completely satisfied.  

As for the claims for increased ratings, in Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private medical records.  

In addition, the appellant was afforded VA medical 
examinations regarding each claim.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.

Service connection for a major depressive disorder, claimed 
as secondary to service-connected diabetes mellitus, is 
granted.

Service connection for a cardiovascular disorder, claimed as 
secondary to service-connected diabetes mellitus, is granted.


REMAND

Service medical records reflect that the veteran was treated 
for a left eye corneal abrasion on several occasions.  
However, at the time of service retirement, his eyes were 
reported as normal.  Visual acuity was 40/20 in the right 
eye, and 30/20 in the left eye.

In March 2002, the veteran filed a claim for, among other 
things, an eye condition secondary to diabetes.  In a 
November 2002 VA examination, he was noted to have a history 
of chronic open angle glaucoma.  Although the diagnosis is 
somewhat unclear as to whether he has a current diagnosis of 
open angle glaucoma as the "chronic" nature of the disorder 
would suggest an ongoing diagnosis but the notation that the 
diagnosis was "by history" suggests no current diagnosis.  

As such, a new examination is required to determine if there 
is a current diagnosis of glaucoma.  Additionally, no opinion 
is made regarding any possible relationship between glaucoma 
and the veteran's service-connected diabetes mellitus or to 
any incident affecting his left eye in service.

The veteran was also noted to have a right eye cataract at 
the November 2002 VA examination.  No opinion is made 
regarding any possible relation between this diagnosis and 
the veteran's service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of any eye condition.  
The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner should 
conduct all necessary tests and answer the 
following questions:

*	List all applicable eye condition 
diagnoses.

*	Is it at least as likely as not 
(probability of 50 percent or more) 
that any currently-diagnosed eye 
condition (if so, note specific 
diagnosis applicable) is related to 
service or to service-connected 
diabetes mellitus.  A rationale 
should be provided.

2.  If the examination report is in any 
way inadequate, it should be return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


